33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Kaname Sasaki (Sasaki) US 6,889,516 in view of Bruce C. Beihoff (Beihoff) US 2005/0002162.
As per claim 1 Sasaki disclose;
A cooling system (fig. 6) for a power conversion device, comprising: 
a radiator (fig. 6 item 14); 
a radiator fan (fig. 6 shows fan attached to item 14) supplying air to the radiator (14); and 
a power conversion device (3) including a plurality of electric components (fig. 1 item 303) and a casing (3) housing the plurality of electric components inside (Fig. 1 and 6 item 3 with casing), 
a refrigerant channel through which a refrigerant (fig. 1 item 7 and Para 0044 and fig. 6) cooling the plurality of electric components (item 301) flows is formed in the base portion (Fig. 1 item 304) of the casing, and the casing (3) is disposed at a position where an airflow (item 7) of the radiator fan (fig. 1 item 6) is applied to the cover portion.
Sasaki does not specifically disclose material of the casing (3) e.g.
wherein the casing includes a base portion which is formed of a non-metallic material and on which the plurality of electric components is placed and a cover portion formed of a metallic material, fixed to the base portion, and covering a periphery of the plurality of electric components,
However in analogues art of cooling electronics components Beihoff teaches the casing (fig. 8 item 94 housing) includes a base portion (12) which is formed of a non-metallic material (Para 0079 “The thermal support structure may be formed out of a number of materials and manners (e.g., polymers, polymer matrix composites, thermosetting materials and processes, utilizing a number of net shape, forming, discrete machining, fixture bonding, and similar Processes)”) and on which the plurality of electric components (14) is placed and a cover portion (94 and 96) formed of a metallic material (Para 0061 “housing 94 forms a
metallic shell, such as of aluminum, which is cast to provide shielding of EMI, both generated by the module circuitry and which may be present in the environment of the module. Cover 96 is made of a similar material”), fixed to the base portion (12), and covering a periphery of the plurality of electric components (14).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Sasaki and Beihoff by incorporating the teaching of Beihoff, into the system of Sasaki to use cooling device made from synthetic polymer based material. One having ordinary skill in the art would have found it motivated to use material of Beihoff to provide robust and compact packaging along with thermal management. (Para 0058)

As per claims 6, 7 and 8 combinations of Sasaki and Beihoff disclose;
- a control unit (Sasaki fig. 1 item 10) controlling an operation of the radiator fan (Fig. 3 step  S5 and S6), wherein when a temperature of the refrigerant flowing through an inside of the refrigerant channel is higher than a predetermined temperature (S5 and S6), the control unit drives the radiator fan at a rotation speed according to the temperature of the refrigerant. (Fig. 3)
- when a temperature of the power conversion device (Ti at S4) is higher than a predetermined temperature (determined by step S3) even in a case where the temperature of the refrigerant is equal to or less than the predetermined temperature, the control unit drives the radiator fan (Step S7) at a rotation speed according to the temperature of the power conversion device (Ti).
- a rotary electric machine electrically connected to the power conversion device (Fig. 1 and 6), wherein when a temperature of the rotary electric machine (At step S5) is higher than a predetermined temperature even in a case where the temperature of the refrigerant and the temperature of the power conversion device are equal to or less than the predetermined temperatures (at S7), the control unit drives the radiator fan at a rotation speed according to the temperature of the rotary electric machine (Tm).
Sasaki teaches method of controlling fan based on temperature (Fig. 3), which is comparing temperatures and a control unit, differences in method sequences or steps can be rearranged by replacing values in steps of Fig. 3 e.g. temperature of refrigerant inplace of or by repeating steps S5 and S7 in a same manner. Sasaki further teaches various modifications to control forced cooling e,g. fan and refrigerant. (Col. 14 line 6- to col. 15 line 20)
 It would have been obvious to one having ordinary skill in the art at the time at the time before the effective filing date of the claimed invention to repeat known steps, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. lo re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 2, 3,  are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Beihoff and further in view of SHINYA MASUDA (MASUDA) JP 2018019551.
Regarding claims 2 and 3 Sasaki and Beihoff disclose 
the power conversion device is mounted in a vehicle (fig. 1 and 6), but does not teach obvious and essential details of mounting, e.g.
the cover portion of the casing is fastened to a component having rigidity higher than rigidity of the base portion. And -the casing includes a heat sink structure on an outer surface of the cover portion.
	However in analogues art MASUDA teaches the cover portion (80 and 100) of the casing is fastened to a component (70 of item 11) having rigidity higher than rigidity of the base portion. (70 housing portion of the motor having higher rigidity due to mass of the motor) And the casing includes a heat sink structure (110) on an outer surface of the cover portion (110 of 80).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Sasaki, Beihoff and MASUDA by incorporating the teaching of MASUDA, into the system of Sasaki and Beihoff to fasten casing on housing of motor and to provide heat sink. One having ordinary skill in the art would have found it motivated to use teaching of MASUDA to reduce length of cooling lines and to add air cooling through heat sink. (Para 0058)

Regarding claim 4 Sasaki, Beihoff and MASUDA teaches; 
wherein the casing is installed to face the radiator, (fig. 1 and 6 shows item 3 facing item 7 and 14) and the heat sink structure (304) is not provided on a side wall on a side opposite to a side wall facing the radiator (14) of the cover portion of the casing. (MASUDA fig. 1 also shows item 110 facing radiator 41)
	Motivation is same as claim 3 to provide additional air cooling from front.

Regarding claim 5 Sasaki, Beihoff and MASUDA teaches;
the heat sink structure (MASUDA 110) is a fin (111) projecting from the cover portion to an outside of the casing (80).
		Motivation is same as claim 3 to provide additional air cooling from front.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art US 6,467,286 Hasebe; disclose cooling system for hybrid vehicle having power drive unit as shown in fig. 1 and Fig. 3 and 4 shows method of controlling cooling means such as fans of cooling system, based on measured temperatures.
Prior art EP 0794 098 Osamu Suzuki; disclose in fig. 1 cooling system for electric vehicle fig. 1 showing cooling system for electric power transforming apparatus. The cooling system includes liquid cooling (fig. 2 see items 13, 12 and 11 for item 10) and air cooling (Fig. 6 which includes fins and fan) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571) 270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835